EXHIBIT 10.1

TERMINATION AGREEMENT

    This Termination Agreement, dated as of October 3, 2005 (this "Agreement"),
is among Seven Hills Funding Corporation (formerly known as Deerfield Funding
Corporation) (the "CP Issuer"); Federated Department Stores, Inc. ("Federated");
FDS Bank (the "Servicer"), successor in interest to Federated in its capacity as
servicer under the Liquidity Agreement (defined below); Prime Receivables
Corporation, a Delaware corporation, in its capacity as transferor (the
"Transferor") under the Supplement (defined below); Credit Suisse, New York
Branch, as liquidity agent (the "Liquidity Agent") under the Liquidity Agreement
(as defined below); JPMorgan Chase Bank, National Association ("JPMorgan"), as
successor in interest to Chemical Bank in its capacities as (i) Depositary under
the Depositary Agreement (as defined in the Liquidity Agreement), (ii)
Collateral Agent under the Security Agreement (as defined in the Liquidity
Agreement) and (iii) Trustee under the Pooling Agreement (as defined below); and
the Banks and CP Dealers listed on the signature pages hereto. Capitalized terms
used in this Agreement and not otherwise defined have the meanings assigned to
them in the Liquidity Agreement.

Preliminary Statements

    1.    The Transferor and the Servicer are among the parties to the Series
1992-3 Variable Funding Supplement, dated as of December 31, 1992 (as heretofore
amended, waived or otherwise modified, the "Supplement") to the Amended and
Restated Pooling and Servicing Agreement, dated as of December 15, 1992 among,
inter alia, the Transferor and the Servicer (as heretofore amended, waived or
otherwise modified, the "Pooling Agreement").

    2.    Under the Supplement, the Transferor created the Series 1992-3
Variable Funding Certificates and conveyed to the CP Issuer a Class A Variable
Funding Certificate. The CP Issuer entered into arrangements for the sale of
commercial paper and the provision for certain liquidity arrangements from other
parties, including the entry into (i) the Liquidity Agreement, dated as of
December 31, 1992 among the CP Issuer, the Servicer, the Banks and the Liquidity
Agent (as amended, restated or otherwise modified, the "Liquidity Agreement"),
(ii) the Depositary Agreement and (iii) the Security Agreement (collectively
with the Depositary Agreement and the Liquidity Agreement, the "Operative
Documents").

    3.    The parties hereto desire to terminate the Operative Documents,
subject to the payment of the Commercial Paper outstanding under the Liquidity
Agreement, and the termination of the Liquidity Commitments under the Liquidity
Agreement.

Agreement

    The parties hereto agree to the following terms and conditions:

    SECTION 1.    Payment of Commercial Paper. The CP Issuer desires to pay the
obligations of the Commercial Paper outstanding under the Depositary Agreement
on October 3, 2005, and attaches as Exhibit A hereto the information necessary
to evidence the proposed payment of Commercial Paper on such date. Each of the
other parties hereto accepts and agrees with the terms set forth therein.

    SECTION 2.    Termination of Liquidity Commitments and Liquidity Agreement.
Pursuant to Section 4.01(a) of the Liquidity Agreement, the CP Issuer hereby
gives written notice to the Trustee, the Transferor, the Liquidity Agent, the CP
Dealers, and the Depositary as of the date hereof, that the Liquidity
Commitments shall terminate on October 3, 2005, upon the repayment in full of
all outstanding Commercial Paper. Each of the Trustee, the Transferor, the
Liquidity Agent, the CP Dealers and the Depositary accepts and acknowledges such
notice hereunder, and agrees that the Liquidity Commitments shall terminate as
provided above and that the Liquidity Agreement shall terminate in connection
therewith without further action on the part of any of the parties hereto.

    SECTION 3    Termination of Depositary Agreement. Notwithstanding anything
in the Depositary Agreement to the contrary, each party hereto agrees that the
Depositary Agreement shall terminate on October 3, 2005 upon the repayment in
full of all outstanding Commercial Paper and the termination of the Liquidity
Commitments in accordance with the terms of this Agreement.

    SECTION 4    Termination of Security Agreement. In accordance with Section
22 of the Security Agreement, on October 3, 2005, upon the occurrence of the
actions described in Section 3, the Loan Obligations under the Security
Agreement shall have been paid and satisfied in full, the Commitments of the
Liquidity Banks shall have been terminated in accordance with the terms of this
Agreement, and the Security Agreement shall terminate at such time in accordance
with its terms.

    SECTION 5    Termination of Series 1992-3 Investor Certificates.
Notwithstanding anything in the Supplement or the Pooling Agreement to the
contrary, the Trustee, the CP Issuer, the Transferor and the Liquidity Agent
agree that the Supplement and the rights of the Certificateholders of the 1992-3
Series Investor Certificates to receive payment on the Certificates shall
terminate upon the repayment in full of the outstanding Commercial Paper.

    SECTION 6    Evidence of Termination; Further Assurances. Each party hereto
agrees that, upon the occurrence of the actions described above in this
Agreement, it will execute any other documents and provide such other
information concerning the termination of the Operative Documents as is
reasonably requested by the CP Issuer.

    SECTION 7    Conditions to Effectiveness. This Agreement shall become
effective as of the date hereof upon (a) receipt by the Liquidity Agent of
counterparts of this Agreement (whether by facsimile or otherwise) executed by
each of the other parties hereto and (b) execution and delivery to the other
parties hereto of a counterpart of this Agreement (whether by facsimile or
otherwise) by the Liquidity Agent.

    SECTION 8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to an original and all of which when taken
together shall constitute but one and the same instrument.

    SECTION 9    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

    SECTION 10    Section Headings. The various headings of this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of this Agreement, the Operative Documents or any provision hereof or thereof.

    Delivered as of the day and the year first above written.

 

SEVEN HILLS FUNDING CORPORATION

,
as CP Issuer



By: /s/ Susan P. Storer
Name: Susan P. Storer
Title: President

 

PRIME RECEIVABLES CORPORATION

,
as Transferor



By: /s/ Susan P. Storer
Name: Susan P. Storer
Title: President

 

FDS BANK,

as Servicer



By: /s/ Susan R. Robinson
Name: Susan R. Robinson
Title: Treasurer

 

FEDERATED DEPARTMENT STORES, INC.

By: /s/ Ron Tysoe
Name: Ronald W. Tysoe
Title: Vice Chair

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Depositary, Collateral Agent, Trustee and a Bank



By: /s/ Luiza Sinanian
Name: Luiza Sinanian
Title: Trust Officer

 

CREDIT SUISSE, NEW YORK BRANCH

,
as Liquidity Agent and a Bank 



By: /s/ Alberto Zonca
Name: Alberto Zonca
Title: Director

By: /s/ Michael W. Koenitzer
Name: Michael W. Koenitzer
Title:

 

BANK OF AMERICA, NA

, as a Bank



By: /s/ William Van Beek
Name: William Van Beek
Title: Principal

 

MELLON BANK, N.A.

, as a Bank



By: /s/ Mark F. Johnson
Name: Mark F. Johnston
Title: First Vice President

 

PNC BANK, NATIONAL ASSOCIATION

, as a Bank



By: /s/ Bruce A. Kintner
Name: Bruce A. Kintner
Title: Vice President

 

Acknowledged by:

 

CREDIT SUISSE FIRST BOSTON LLC,


as a CP Dealer 



By: /s/ Helena M. Willner
Name: Helena M. Willner
Title: Director

 

GOLDMAN SACHS & CO. (successor to GOLDMAN SACHS MONEY MARKETS, L.P.)

,
as a CP Dealer



By: /s/ Patrick Welch
Name: Patrick Welch
Title: Vice President

 

J.P. MORGAN SECURITIES INC.

,
as a CP Dealer



By: /s/ Johanna C. Foley
Name: Johanna C. Foley
Title: Vice President

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Depositary, Collateral Agent and Trustee



By: /s/ William Hendricks
Name: William Hendricks
Title: Vice President